03/21/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 20-0577



                                  No. DA 20-0577


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

RUSSELL KORTAN,

             Defendant and Appellant.


                            GRANT OF EXTENSION


      Upon consideration of Appellee’s motion for an extension of time, and good

cause appearing therefor, Appellee is granted an extension of time to and including

April 25, 2022, within which to prepare, serve, and file its response brief.




JMK                                                                     Electronically signed by:
                                                                           Bowen Greenwood
                                                                       Clerk of the Supreme Court
                                                                             March 21 2022